                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION


 Hus Hari Buljic individually and as Ad-
                                             CASE NO. 6:20-cv-02055-KEM
 ministrator of the Estate of Sedika
 Buljic, Honario Garcia individually
 and as Administrator of the Estate of       DECLARATION OF
 Reberiano Leno Garcia, and Arturo de        BARBARA MASTERS
 Jesus Hernandez and Miguel Angel            IN SUPPORT OF TYSON’S
 Hernandez as Co-Administrators of the       OPPOSITION TO
 Estate of Jose Luis Ayala, Jr.,             MOTION TO REMAND
                              Plaintiffs,
       vs.

 Tyson Foods, Inc., Tyson Fresh Meats,
 Inc., John H. Tyson, Noel W. White,
 Dean Banks, Stephen R. Stouffer, Tom
 Brower, Mary A. Oleksiuk, Elizabeth
 Croston, Tom Hart, Hamdija Be-
 ganovic, James Cook, Ramiz Muheljic,
 Gustavo Cabarea, Pum Pisng, Alex
 Buff,    Walter    Cifuentes,   Muwi
 Hlawnceu, Cody Brustkern, Mark
 Smith, and John/Jane Does 1-10,
                            Defendants.



      I, Barbara Masters, declare and state as follows:

      1. I am the Vice President for Regulatory Policy for Food and Agriculture at

Tyson Foods, Inc., which I understand is one of the defendants in this litigation. In

my role, I oversee Tyson Foods’ interactions with multiple federal regulators, includ-

ing the United States Department of Agriculture. I make this declaration based on

my personal knowledge. The information contained in this declaration is true and

correct to the best of my knowledge, and I am competent to testify about the matters

set forth herein.




     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 1 of 9
                                          Background
       2. I have worked in the meat and poultry industry for more than thirty years,

and I have held a wide variety of roles in both the public and private sectors during

that time. I began my career as a live animal veterinarian, and then spent seventeen

years with the Department of Agriculture’s Food Safety and Inspection Service

(“FSIS”). At FSIS, I held numerous positions ranging from an in-plant public health

veterinarian to the FSIS Administrator. When I left FSIS, I first worked as a senior

policy advisor for a leading law firm in Washington, D.C.; I then became the global

vice president for food safety and quality for a small food company.

       3. I joined Tyson Foods in 2019 as Vice President for Regulatory Policy for

Food and Agriculture, which is my current position. Tyson Foods produces more than

20% of the nation’s daily supply of meat and poultry, enough to feed 60 million Amer-

icans each day. I am proud to be part of a company that is committed to feeding the

public, and to doing so safely, during the coronavirus pandemic.

       4. I have extensive experience with how the meat and poultry industry is reg-

ulated. Because of the unique nature of this industry, the need for uniform standards,

and because of its critical importance to the national food supply, the federal govern-

ment takes full responsibility for regulating meat and poultry processing companies.

FSIS places food inspectors in every private commercial meat processing facility, and

plants are not allowed to operate unless a federal food inspector is present. The Fed-

eral Meat and Poultry Products Inspection Acts make it illegal to operate in the ab-

sence of such inspection personnel.1

       5. The federal government’s industry-wide control has been particularly evi-

dent during the coronavirus pandemic. On March 13, 2020, the federal government

declared a national emergency, but at the same time defined “critical

1https://www.fsis.usda.gov/wps/portal/fsis/topics/rulemaking/federal-meat-inspection-act;
https://www.fsis.usda.gov/wps/portal/fsis/topics/rulemaking/poultry-products-inspection-acts


                                                -2-
     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 2 of 9
infrastructure”—including food and agriculture companies like Tyson Foods—and in-

dicated that essential workers should be allowed to access their workplaces during

times of community restrictions. It further stated that, “[i]f you work in a critical

infrastructure industry, as defined by the Department of Homeland Security, such as

healthcare services and pharmaceutical and food supply, you have a special respon-

sibility.”2 Since mid-March, my colleagues and I have worked hand-in-hand with, and

followed the directions of, multiple federal agencies to ensure that Tyson Foods con-

tinues to operate in a safe manner for our employees during the pandemic as part of

the nation’s critical infrastructure in the food and agriculture sector.

                 Tyson Foods’ Designation as Critical Infrastructure
       6. On March 13, 2020, I learned that President Trump had declared a national

emergency concerning the coronavirus pandemic, retroactive to March 1, 2020. See

Exec. Office of Pres., Declaring a National Emergency Concerning the Novel Corona-

virus Disease (COVID-19) Outbreak, 85 Fed. Reg. 15,337, 15,337 (Mar. 18, 2020).

       7. On March 13, I and other industry representatives participated on a con-

ference call hosted by the Department of Homeland Security’s Cybersecurity and In-

frastructure Security Agency (CISA). On the call, CISA officials asked what the

agency needed to do to assist coordination between the government agencies and crit-

ical infrastructure industry on issues such as regulations, Personal Protective Equip-

ment (PPE), and other priorities during the pandemic. My colleagues and I spent the

next several days speaking with CISA about these issues, both by email and by tele-

phone. Eventually our primary point of contact was the Deputy Assistant Director for

the National Risk Management Center (NRMC) at CISA. Sample email correspond-

ence between CISA and its NRMC officials and Tyson Foods are attached as


2 https://www.cisa.gov/news/2020/03/19/cisa-releases-guidance-essential-critical-infrastructure-work-
ers-during-covid-19


                                                -3-
     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 3 of 9
Attachments A and B (March 15, 2020 and March 13, 2020 emails).

       8. I knew that Tyson’s facilities were designated as “critical infrastructure,”

in particular because the Homeland Security Presidential Directive 7 (HSPD-7) es-

tablished the U.S. national policy for identification of and prioritization for protection

of critical infrastructure. This was signed by President George W. Bush on Decem-

ber 17, 2003, and included agriculture as one of the critical infrastructures. A copy of

that directive is at Attachment C. I served in a senior leadership role at the FSIS at

the time this was enacted and participated in meetings at that time regarding the

meaning of this declaration. All components of the Food and Agriculture Sector are

critical infrastructure, but the demands of any particular threat or emergency will

dictate precisely what is required within a sector. For that, Tyson must coordinate

with the federal officials overseeing critical infrastructure. The protection of critical

infrastructure is the subject of extensive planning and coordination between federal

agencies and private industry. The most recent plan is the Food and Agriculture Sec-

tor-Specific Plan from 2015, which states that the mission of the plan is “to protect

against a disruption anywhere in the food system that would pose a serious threat to

public health, safety, welfare, or to the national economy.”3
       9. In addition, my colleagues and I immediately began communicating with

federal regulators, including officials at the Department of Agriculture and the De-

partment of Homeland Security, about how the emergency declaration would affect

Tyson Foods. I knew that Tyson would be able to continue operating as part of the

nation’s critical infrastructure, and we would be following the federal government’s

lead as to how continued operations should proceed. Further, with large portions of

the country shutting down, having this designation as critical infrastructure from the

federal government would be required in order to be allowed to continue operations.


3  https://www.cisa.gov/sites/default/files/publications/nipp-ssp-food-ag-2015-508.pdf.   The   mission
statement is at page 13.

                                                 -4-
     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 4 of 9
       10. Since mid-March, my colleagues and I have been in constant contact with

a variety of federal regulators about the coronavirus, Tyson’s operations, and the

scope of Tyson’s critical infrastructure designation as it applies to particular employ-

ees to obtain the special permission needed and to continue operations. Those com-

munications have continued as necessary throughout the pandemic.

                  Tyson’s Communications with Federal Agencies
       11. My colleagues and I were in contact with CISA and the NRMC. Those dis-

cussions centered on Tyson Foods’ designation as critical infrastructure and the des-

ignation of particular employees. This included defining specific roles within Tyson

such as truck drivers, distribution, feed mills, and rendering as part of the Food and

Agriculture critical infrastructure. Each segment had to be specifically called out by

CISA in order to be recognized at the individual state level where these employees

worked.

       12. One issue we identified early on was that state and local quarantine re-

strictions could affect the industry’s ability to deliver food and supplies using com-

mercial drivers. To address this concern, federal regulators designated key functions

and employees as part of the “critical infrastructure.” Thus, on March 13, the Depart-

ment of Transportation issued a national emergency declaration that allowed com-

mercial drivers to operate during the pandemic and provide “[f]ood for emergency

restocking of stores.”4
       13. In order to continue operating, notwithstanding state and local lockdown

orders and other restrictions, critical infrastructure designations flowed down to Ty-

son Foods’ employees and suppliers who supported operations. Based upon federal

critical infrastructure directions, covered employees received letters that authorized


4 https://www.fmcsa.dot.gov/newsroom/us-department-transportation-issues-national-emergency-dec-
laration-commercial-vehicles


                                             -5-
     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 5 of 9
them to keep working, even if they were in a location that had state or local shelter

in place orders. The employees were told to keep the letters on them at all times and

to be prepared to show them to officials. A sample letter is attached as Attachment D

along with the communication to suppliers.

      14. Another area we worked closely with the Federal government was regard-

ing PPE and critical supply needs. We received requests to identify our PPE needs

through our trade association the North American Meat Institute that were funneled

to the USDA so that all of industry would be represented in the request for PPE and

critical supplies. We completed these requests and continued to have conversations

with both USDA and the Federal Emergency Management Agency (FEMA) regarding

our specific supply needs. Attachment E (April 1, 2020 and April 3, 2020 emails) and

Attachment F (April 15, 2020 email). These conversations were in part to ensure our

employees would be considered essential and the supplies we accessed would not be

diverted.

      15. On March 16, the White House issued Coronavirus Guidelines for America.

Those guidelines stated directly: employees in “critical infrastructure industr[ies]”

have a “special responsibility.” Exec. Office of Pres., The President’s Coronavirus

Guidelines for America , Mar. 16, 2020, at 2. In their continued operations, critical

infrastructure employers and workers “should follow CDC guidance to protect [their]

health at work.” Id. Attachment G. Tyson invested enormous resources to follow

evolving CDC guidance and continue operations, as directed by federal officials.

                    Tyson Foods’ Communications with FSIS
      16. My colleagues and I were also in constant communication with officials

from the Department of Agriculture and FSIS, including Paul Kiecker, the FSIS Ad-

ministrator. The FSIS had a particular interest in Tyson Foods’ critical infrastructure

operations because, notwithstanding the pandemic, FSIS plant inspectors continued



                                         -6-
    Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 6 of 9
to work on-site at meat and poultry processing facilities across the country. FSIS

hosted weekly calls with industry to share information and to respond to questions

concerning the pandemic. These calls occurred throughout the months of March

through May and continue to occur today on a bi-weekly basis.

       17. In March, the Department of Agriculture and FSIS repeatedly assured the

public that the domestic food supply chain would continue to operate without disrup-

tion and in particular that lack of availability of inspectors would not cause a plant

to shutter. On March 16, for example, the Department said it was committed to the

“timely delivery of services to maintain the movement of America’s food supply from

farm to fork,” and that it was “prepared to utilize [its] authority and all administra-

tive means and flexibilities to address staffing considerations.” Attachment H. Simi-

larly, on March 20, FSIS issued guidance that said the agency “seeks a united effort

with our industry partners in preventing the spread of COVID-19 while continuing

to produce safe food for consumers.” Attachment I.

       18. Congress also authorized additional funding for FSIS operations during

this time period so that FSIS could support continued operations. On April 3, FSIS

told industry that it had “received additional funding for increased expenditures as-

sociated with executing the FSIS mission during the pandemic.” Attachment J.

       19. Another area that FSIS worked with Tyson as well as the rest of the meat

and poultry industry was to provide regulatory discretion around a labeling require-

ment.5 This was needed by industry as sales during the pandemic shifted from food

service to retail. FSIS understood the urgency of permitting the products to be avail-

able for sale and did not delay the shipments with unnecessary regulatory burden.




5https://www.fsis.usda.gov/wps/wcm/connect/ea0747a8-682e-492b-9d9a-2d79415cf13a/Spe-

cialAlert03232020.pdf?MOD=AJPERES&CONVERT_TO=url&CACHEID=ea0747a8-682e-492b-
9d9a-2d79415cf13a


                                            -7-
     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 7 of 9
                     Conflicting State and Local Regulation
      20. Throughout March and April, Tyson worked with federal officials to con-

tinue safely operating and to follow evolving CDC guidance. Notwithstanding a na-

tional emergency and the longstanding, exclusive federal oversight of meat and poul-

try processing facilities, state and local public health authorities sought to impose

their own authority with respect to those facilities, and in some instances, they

claimed the authority to shut down the facilities. The conflict between federal author-

ity versus state and local authority eventually led to an Executive Order from the

President on April 28. The Order explained that “recent actions in some States have

led to the complete closure of some large processing facilities. Such actions may differ

from or be inconsistent with interim guidance recently issued by the Centers for Dis-

ease Control and Prevention (CDC) of the Department of Health and Human Services

and the Occupational Safety and Health Administration (OSHA) of the Department

of Labor.” See Exec. Office of Pres., Executive Order on Delegating Authority Under

the DPA with Respect to Food Supply Chain Resources During the National Emer-

gency Caused by the Outbreak of COVID-19, 85 Fed. Reg. 26,313, 26,313 (Apr. 28,

2020). Attachment K.

      21. The President’s Executive Order reconfirmed for Tyson the supremacy of

federal regulators and federal directions with respect to critical infrastructure and

provided important assurance that there would be consistent, uniform directions go-

ing forward. The President specifically directed the Secretary of Agriculture “to en-

sure that meat and poultry processors continue operations consistent with the guid-

ance for their operations jointly issued by the CDC and OSHA.” Id. As directed by the

FSIS in the May 8, 2020 Constituent Update, Tyson continues to work closely with

local and state health authorities including providing tours of facilities to better ena-

ble their understanding of the full implementation of the CDC Guidance document




                                          -8-
     Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 8 of 9
Case 6:20-cv-02055-LRR-KEM Document 17-2 Filed 09/09/20 Page 9 of 9
